           Case 1:20-cr-00614-RA Document 12 Filed 11/20/20 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                               115 BROADW AY Suite 1704
                                NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                        November 20, 2020

Honorable Ronnie Abrams, USDJ                                      Application granted.
United States District Court
Southern District of New York                                      SO ORDERED.
40 Foley Square
New York, N.Y. 10007                                               ____________________
                         Re: U.S. v. Dequan Hood                   Ronnie Abrams, U.S.D.J.
                             20 Cr. 614 (RA)                       November 20, 2020

Dear Judge Abrams:

      I was mistaken that Alex Huot was a CJA panel member. Though he has
substantial experience as a practitioner in federal court, he was associate counsel
to CJA panel members in a number of criminal cases, including trials. Therefore, I
respectfully request that Mr. Huot be authorized to assist me as an associate
attorney at the associate hourly CJA rate. I apologize for my error.

       Thank you for your consideration of this request.

                                                Sincerely yours,
                                                      /s/
                                                Sam A. Schmidt
